 



Exhibit 10.3

Guaranty Supplement

               Amkor International Holdings, LLC, a Delaware limited liability
company, also existing as Amkor International Holdings, a company organized
under the laws of the Cayman Islands (“Amkor International Holdings, LLC”),
P-Four, LLC, a Delaware limited liability company, also existing as P-Four,
Inc., a corporation organized under the laws of the Philippines (“P-Four, LLC”),
Amkor Technology Limited, a company organized under the laws of the Cayman
Islands and Amkor/Anam Pilipinas, L.L.C., a Delaware limited liability company,
also existing as Amkor Technology Philippines, Inc., a corporation organized
under the laws of the Philippines (“Amkor/Anam Pilipinas, L.L.C.”) hereby agree
to be bound as Guarantors for purposes of the Subsidiary Guaranty, dated as of
October 27, 2004 (the “Guaranty”), among Guardian Assets, Inc., Unitive, Inc.,
Unitive Electronics, Inc. and certain other Subsidiaries of Amkor Technology,
Inc. from time to time party thereto as Guarantors and acknowledged by Citicorp
North America, Inc., as Administrative Agent, and Amkor International Holdings,
LLC, P-Four, LLC, Amkor Technology Limited and Amkor/Anam Pilipinas, L.L.C.
hereby acknowledge receipt of a copy of the Guaranty and the Second Lien Credit
Agreement. Amkor International Holdings, LLC, P-Four, LLC, Amkor Technology
Limited and Amkor/Anam Pilipinas, L.L.C. hereby represent and warrant that each
of the representations and warranties contained in Section 16 (Representations
and Warranties; Covenants) of the Guaranty applicable to them are true and
correct on and as the date hereof as if made on and as of such date. Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Guaranty.

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



               In witness whereof, each of the undersigned has caused this
Guaranty Supplement to be duly executed and delivered as of May 12, 2005.

            Amkor International Holdings, LLC
      By:        /s/ Kenneth T. Joyce         Name:   Kenneth T. Joyce       
Title:   Chairman     

            P-Four, LLC
      By:        /s/ Michael Santangelo         Name:   Michael Santangelo     
  Title:   President     

            Amkor Technology Limited
      By:        /s/ Kenneth T. Joyce         Name:   Kenneth T. Joyce       
Title:   Director and Chairman     

            Amkor/Anam Pilipinas, L.L.C.
      By:        /s/ Michael Santangelo         Name:   Michael Santangelo     
  Title:   Treasurer and
Chief Financial Officer     

[Signature Page to Guaranty Supplement]

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first above written:

Citicorp North America, Inc.
as Administrative Agent under the Second Lien Credit Agreement

         
By:
       /s/ Asghar Ali    

       

  Name: Asghar Ali    

  Title:   Vice President    

[Signature Page to Guaranty Supplement]

 